

	

		II

		109th CONGRESS

		1st Session

		S. 1498

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Mr. Allard (for himself

			 and Mr. Salazar) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To direct the Secretary of the Interior to

		  convey certain water distribution facilities to the Northern Colorado Water

		  Conservancy District. 

	

	

		1.DefinitionsIn this Act:

			(1)ContractThe term contract

			 means—

				(A)the contract between the United States and

			 the Northern Colorado Water Conservancy District providing for the construction

			 of the Colorado-Big Thompson Project, dated July 5, 1938; and

				(B)any amendments and supplements to the

			 contract described in subparagraph (A).

				(2)DistrictThe term District means the

			 Northern Colorado Water Conservancy District.

			(3)SecretaryThe term Secretary means the

			 Secretary of the Interior.

			(4)Transferred

			 water distribution facilitiesThe term transferred water

			 distribution facilities means the following facilities of the

			 Colorado-Big Thompson Project located in the counties of Larimer, Boulder, and

			 Weld, Colorado:

				(A)The St. Vrain Supply Canal.

				(B)The Boulder Creek Supply Canal that extends

			 from the St. Vrain River to Boulder Creek, including that portion that extends

			 from the St. Vrain River to Boulder Reservoir, which is also known as the

			 Boulder Feeder Canal.

				(C)The South Platte Supply Canal.

				2.Conveyance of

			 transferred water distribution facilities

			(a)In

			 GeneralThe Secretary shall,

			 as soon as practicable after the date of the enactment of this Act and in

			 accordance with all applicable law, convey to the District all right, title,

			 and interest in and to the transferred water distribution facilities.

			(b)Consideration

				(1)District

					(A)FindingCongress finds that the District has

			 completed the obligation of the District to repay the capital costs of the

			 Colorado-Big Thompson Project under the contract.

					(B)No

			 consideration requiredThe

			 District shall not be required to provide additional consideration for the

			 conveyance of the transferred water distribution facilities under subsection

			 (a).

					(2)Electric

			 customersIn consideration

			 for the conveyance of the transferred water distribution facilities under

			 subsection (a), the Secretary of the Treasury shall transfer from the

			 Reclamation fund in the Treasury to the Secretary $_______, which shall be

			 derived from amounts collected by the Western Area Power Administration for the

			 sale of electricity from the Loveland Area Projects.

				(c)No effect on

			 obligations and rightsExcept

			 as expressly provided in this Act, nothing in this Act affects or modifies the

			 obligations and rights of the District under the contract, including the

			 obligation of the District to make payments required under the contract.

			3.LiabilityExcept as otherwise provided by law,

			 effective on the date of conveyance of the transferred water distribution

			 facilities under this Act, the United States shall not be liable for damages of

			 any kind arising out of any act, omission, or occurrence based on any prior

			 ownership or operation by the United States of the transferred water

			 distribution facilities.

		4.EffectAny actions or activities undertaken by the

			 Secretary under this Act shall not affect, impact, or create any additional

			 burdens or obligations on the New Consolidated Lower Boulder Reservoir and

			 Ditch Company or the New Coal Ridge Ditch Company in the full exercise of their

			 rights to water, water rights, or real property rights or in the full exercise

			 of their rights to utilize facilities affected by this Act.

		5.Reports

			(a)In

			 GeneralIf the transferred

			 water distribution facilities have not been conveyed by the Secretary to the

			 District by the date that is 1 year after the date of enactment of this Act,

			 not later than 30 days after that date, the Secretary shall submit to the

			 Committee on Energy and Natural Resources of the Senate and the Committee on

			 Resources of the House of Representatives a report that describes—

				(1)the reasons for the failure to convey the

			 transferred water distribution facilities; and

				(2)the schedule for completing the transfer as

			 soon as practicable.

				(b)Annual

			 ReportsThe Secretary shall

			 continue to provide annual reports that provide the information described in

			 subsection (a) until the date on which the transferred water distribution

			 facilities are conveyed in accordance with this Act.

			

